                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                     AMARILLO DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
     Plaintiff,                                     §
                                                    §
v.                                                  §   Criminal Action No. 2:19-CR-00142-Z-BR
                                                    §
DONNA CUMBY (1)                                     §
                                                    §
     Defendant.                                     §

                    ORDER ADOPTING REPORT AND RECOMMENDATION
                            CONCERNING PLEA OF GUILTY

            On December 3, 2019, the United States Magistrate Judge issued a Report and

     Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above

     referenced cause. Defendant Donna Cumby filed no objections to the Report and Recommendation

     within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently

     examined all relevant matters of record in the above referenced cause—including the elements of

     the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby

     determined that the Report and Recommendation is correct. Therefore, the Report and

     Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court

     hereby FINDS that the guilty plea of Defendant Donna Cumby was knowingly and voluntarily

     entered; ACCEPTS the guilty plea of Defendant Donna Cumby; and ADJUDGES Defendant

     Donna Cumby guilty of Count One in violation of 18 U.S.C. § 641. Sentence will be imposed in

     accordance with the Court’s sentencing scheduling order.


            SO ORDERED, December 18, 2019.


                                                        _______________________________
                                                        MATTHEW J. KACSMARYK
                                                        UNITED STATES DISTRICT JUDGE
